 70DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal No. 742, UnitedBrotherhood of Carpenters andJoiners of America,John Foreman,Business Agentand HaroldStolley,Stewardand J. L.SimmonsCompany, Inc. Case 38-CC-50January 5, 1973SUPPLEMENTAL DECISION ANDORDEROn September 5, 1969, the National Labor Rela-tionsBoard issued a Decision and Order in theabove-entitled proceeding,' finding that the Respon-dent Union had committed violations of the Nation-alLabor Relations Act, as amended, within themeaning of Section 8(b)(4)(i) and (ii) and orderingthat the Respondent Union cease and desist there-from and take certain affirmative action. Thereafter,J.L. Simmons Company, Inc., the Charging Partyherein, and the Respondent Union filed petitions forreview and the Board filed a cross-application forenforcement of the Order. Thereafter, the entirematter came to be heard before the United StatesCourt of Appeals for the District of Columbia.On April 6, 1971, the court issued its decision 2declining to enforce the Board's Order because, inthe court's view, the Board's exclusive reliance on theright-to-control testin assessingthe Union's conductwas impermissible. The court remanded the case totheBoard for a new decision, "considering theunion's objective `under all the surrounding circum-stances,'" and for further proceedings consistentwith the court's opinion. Thereafter, on December 7,1971, the Supreme Court of the United States denieda petition for certiorari filed by the Charging Party.3The Board, acquiescing in the court's view con-cerning use of the right-to-control test for thepurposes of this case, accepted the remand. OnJanuary 18, 1972, the Board invited the parties to filestatementsof position and briefs on the issueremanded by the court. Such statements have beenfiled by the Respondent Union, the General Counsel,the Charging Party, and the Chamber of Commerceof the United States,asamicus curiae.4Thereafter, the Board announced that it wouldhear oral argument and invited interested personsand organizations to seek leave to appear and arguei178 NLRB 3512444 F 2d 8953 404 U S 9864The Renewed Motion to Intervene filed by the Chamber of Commerceishereby denied as it raises no issues not previously considered.5For the purposes of oral argument,this case was consolidated withGeorgeKochSons, inc.,201NLRB No. 7 The names of the interestedparties who participated in the oral argument and who filed briefs are setforth in our Decision in that case.6Anderson conditioned its "lifetime"guarantee of these doors upontheir being "premachined"at its factory where it had exclusive control overand to file briefs. Oral argument was held before theBoard on June 26, 1972.5The Board has again reviewed the entire record inthis case, including the statements of position, thebriefs of interested persons and organizations, andoral argument before the Board and has decided toaffirm its original Decision for the reasons hereinaft-er set forth.On July 8, 1966, the Simmons Company enteredinto an agreement with the Decatur and MaconCounty Hospital Association calling for the enlarge-ment of the latter's existing hospital facilities atDecatur, Illinois. Contract specifications required,among other things, the installation of plastic faceddoors which were to be guaranteed for the life of thebuilding. These specifications prohibited the cutting,routing, trimming, or mortising of the doors aftertheir shipment from the manufacturer's plant andfurther provided that doors requiring modificationsshall be returned to the factory for that purpose.Under the terms of the agreement, Simmons wasbound to submit to the Association both the name ofthe intended door manufacturer and detailed shopdrawings for prior review and approval. Simmonsordered the required doors from the Anderson WoodProducts Company.6On December 1, 1967, shortly after the firstshipment of doors arrived at the hospital project, theRespondent's business representative, John Fore-man, accompanied by the steward, Harry Stolley,met with Vice President Robert Neal of Simmons. Atthe meeting, Foreman protested that the use of thesedoors would result in a diminution of work at the siteof construction, otherwise available to the carpen-ters.Foreman insisted that the objectionable doorsbe replaced by laminated "slabs," that is, unfinisheddoors which are fitted and prepared for hardware atthe project site. In support of his position, Foremanasserted that such slabs had previously been fitted,prepared, and installed at the Adolph Meyer ZoneCenter project in Decatur by construction sitecarpenters.?Neal distinguished the two projects bypointing out that the unfinished doors were guaran-teed for 1 year only, whereas the doors here inquestion were required to be guaranteed for the lifeof the building. In the course of their discussion,Foreman also noted that the objectionable doors hadmaterials and workmanship.This process beginswitha solid wood corewhichiscrossbandedwitha crossbanded veneer.Each dooristhen cut tosize and the side edges beveled.A plastic coveringis affixed to these edgesand, next,to the two faces, under heat and pressure.Thereafterthe door isrouted for hinges and mortised for locks.The final step involves theapplication of a sealer to prevent moisture from affecting the exposed woodparts: namely,the top and bottom edges and the routed and mortisedportions of the doorrTherecord shows, however,that employees represented by theRespondent Union did,on at least one occasion, install"prefinished" doorsat a Decaturproject withoutprotest.201NLRB No. 8 LOCAL 742,UNITED BROTHERHOOD OF CARPENTERSbeen prepared by millworkers who are employed at alower wage scale than are the carpenters on construc-tion sites.8He warned Neal that the Union wouldnot hang the doors for the Company or permit anyother contractor to do so. Neal, on his part, advisedForeman that Simmons was bound by the terms ofitsagreement to install the premachined doors andwas, therefore, without the legal right to substitutedoors more acceptable to the Union. The matter wasnot resolved.On December 11, after Stolley refused to allow thecarpenters to hang the disputed doors,Simmons'attorney, Paul Gebhard, telephoned Bernard Mamet,attorney for the Union, in an effort to resolve thecontroversy.Mamet suggested that the parties mightnegotiate the payment of a wage premium for eachprecut door installed, but otherwise declared that itwas the policy of both the Respondent Local and itsInternational not to install precut doors. Subsequent-ly, charges were filed against the Respondent Union,alleging violations of the Act, and the doors werehung under protest.The issue with which we are here faced is, aspreviously stated, narrowly drawn. On the foregoingfacts,we must determine whether, as found by theTrial Examiner, the sole object of the Respondent'sconduct was work preservation or whether, as theGeneral Counselasserts, such conduct wasat least insome measure "tactically calculated to satisfy unionobjectives elsewhere."9In making this analysis, we bear in mind that it isthe law of this case that we may not rely solely on alack of control by the employer over the work theRespondentasserts itdesires to "preserve." But wealso note that this factor, in the view of the reviewingcourt, may be considered as a part of the total factualmilieuwhich we must scrutinize in an effort todetermine the objectives of the Respondent's con-duct.As we have explicated in considerable detail inGeorge Koch Sons, Inc.,201NLRB No. 7, we dodeem highly relevant to a determination of objectivethe question as to whether the struck or picketedemployer has any power to grant the union'sdemands. For if the facts demonstrate that there isno possibility that the struck or picketed or threat-ened employer can resolve the dispute except byeither forcing a secondary independently owned andoperated business to take some action or by ceasingto do business with some other entity, then eventhough the union's conduct can be said to fall, in8Anderson'semployees are, however,represented by a union localaffiliatedwith the United Brotherhood of Carpenters and Joiners ofAmerica.Subsequently,Foreman characterized the controversy,according toRoland Frazier,a feature writer employed by a Decatur newspaper, as one71part, at least, under the rubric of "work preserva-tion,"we are inclined to find such a set of factsindicative of "union objectiveselsewhere."When, in accordance with the reviewing court'sdirective to us in this case, we look beyond thiscircumstance to the totality of the evidence here, wefind further substantiation for the existence of such"union objectives elsewhere," and scant evidencethat a primary dispute existed over genuine "workpreservation."We note first that Simmons was without power tofulfill the desires of the Union to perform the work.The work was not simply rendered unnecessary bythenatureof the product which the HospitalAssociation had ordered, but if such work wereperformed on the jobsite, it would have destroyed thelifetime guarantee which the door manufacturer hadagreed to with the Hospital Association. It was thustotally impossible for Simmons to carry out itsresponsibility to install the specified product, asguaranteed by the supplier, without either forcing theHospital Association and the supplier to change thesubstance of their agreement as to guarantees-orelse to effectuate a cessation of business. These factsestablish further evidence of the secondary nature ofthe Union's objectives.There is, in addition, evidence that the Union wassubstantially motivated by a Local and Internationalpolicy "not to install precut doors"-a characteriza-tion by the Union's own representatives which seemsto us far more indicative of an objective directed atan overall cessation of purchases from neutralmanufacturers than at a specific primary disputebetween the contractor here and a unit of employeesseeking to achieve a desired set of working condi-tions from their primary employer. When this isviewed in the further context of the Respondent'sexpress concern over the "substandard" wages paidto the door manufacturer's employees, as evidencedby Business Representative Foreman's comments toVice President Neal and to a newspaper reportercovering the controversy, we believe the evidence of"union objectives elsewhere" is further fleshed out.In comparison, the countervailing evidence as to aprimary work preservation objective seems scant. Itisdoubtful, first of all, whether the objective canfairly be called work "preservation" at all. There isno direct evidence that plastic-clad doors have ever,much less traditionally, been installed in this area bythe Respondent's members. All the record shows inthisconnectionisanunsupported assertion byinvolving doors "which had been manufactured in a shop which paidsubstandardwages, or wages that were lower than a carpenter shouldreceive."9 SeeNationalWoodwork ManufacturersAssociationv.N.L.RB,386U.S. 612 (1967). 72DECISIONS OF NATIONALLABOR RELATIONS BOARDBusiness Representative Foreman during a discus-sion that the type of work in issue had once beenperformed at the Adolph Meyer Zone Center projectinDecatur. On the other hand, there is undisputedrecord evidence that members of the RespondentUnion had on another occasion installed "prefin-ished"plastic-coateddoors at another Decaturproject. There is further evidence that premachinedmetal doors have been installed by the Respondent'smembers with no claim having been asserted thatjobsite fitting was an integral or traditional functionof the Respondent's constituency. It is also clear thatno contract clauses have ever been agreed to relatingto the matter of installing prefabricated doors of anymaterial, as guaranteeing that fitting work on suchdoors is to be done by unit employees. In fact, wefind no evidence in this record that such mattershave ever been discussed in the parties' negotiations.Upon the totality of the record, then, we concludethat the preponderance of the evidence establishes asecondary purpose in the Union's actions relating to"union objectives elsewhere," and that there is onlyinsubstantial evidence to establish the existence of aprimary dispute between the Respondent and Sim-mons as to whether Simmons should have, or couldhave, assigned to the unit of employees representedby the Respondent any work to which they hadeither a traditional or contractual claim of right orpractice.In view of the foregoing, we shall, and hereby do,affirm our original Decision and Order finding that,by its conduct, the Respondent Union had violatedSection 8(b)(4)(i) and (ii)(B) of the Act. We wish tomake clear, however, that the above analysis isrequired by the law of this case, and, in the face ofour respectful disagreement with the circuit court,should not be construed as inconsistent with ourdecision inGeorge Koch Sons, Inc., supra.MEMBER FANNING,dissenting:In remanding the instant case to the Board forfurther proceedings, the court of appeals instructedthe Board not to rely ona per seapplication of its so-called right-to-control test in determining the Un-ion'sobjectivehere but rather to consider thatobjective under all the surrounding circumstances.And as the focus for this inquiry, the court cautioned10The Administrative Law Judge found thatUnionRepresentativeForeman opened the December I, 1967, meeting with Simmons' representa-tiveswith the comment that he thought there was a problem involving thedoors since the mill had done work"that had been done in the pastexclusivelyby thecarpenters on the jobsite"In the course of the meeting,Foreman also told Neal, who was Simmons' representative,that it wasNeal's responsibility to tell the mill that was manufacturing the doors "tostop doing[Respondent's] work."And Respondent's attorney,Mamet, insuggesting to Simmons'attorney that a solution to the dispute might beworked out whereby Simmons would pay a certain rate for each of thepremachined doors hung,suggested this approach so that "the bargainingunit would be protected."11 It is true that,in that one instance,Respondent'smembers hung thethe Board to ascertain whether the Union's objectivewas directed to the labor relations of its members'employer, i.e., Simmons, or whether it was directedelsewhere. Having carried out his analysis, I cannotagree with my colleagues that the evidence presentedhere supports a conclusion that the Union's objectivehad other than a work preservation aim, directed atother than the labor relations of Simmons. Hence,under the terms of the court's remand, I woulddismiss the complaint in its entirety.Whilemy colleagues have made reference tocertain statements of various of Respondent's repre-sentativeswhich read alone might suggest a pros-cribed object, I note numerous other occasions whenRespondent's officials expressly couched their com-plaintsabout Simmons' conduct in purely workpreservation terms. 10While I note also that the type of door here inquestion, the plastic-faced door, had only oncebefore been used on a jobsite within Respondent'sjurisdiction,ii I also note the fact that Respondent'smembers had traditionally done the same work indispute here on the often-used wood type of door, adoor strikingly similar to the plastic-faced door herein dispute. Moreover, there is testimony in the recordthat the plastic-faced doors could have been workedon just as efficiently and well at the jobsite as in thefactory, the only distinction being that the doormanufacturer would not give its lifetime guarantee tothe doors if such were done.12Ihave also considered the absence of a contractclause covering the matter of installation of prefabri-cated plastic-faced doors as a factormilitatingagainstmy conclusion that the Union's aim wassolelywork preservation. However, in light of thefacts (1) that there is no disagreement that the workin dispute, if to be done onwooddoors, traditionallyhas been done by the Union's members on thejobsiteand (2) that there is no contract clausecovering the handling of this work on wood doorseither, I find no great significance in the lack of aspecific contract clause covering the work on theplastic-faced doors.In sum,Iconclude that, viewed under all thesurrounding circumstances, 13 the Union's objectivewas addressed to the labor relations of Simmons onlyprefabricated doors without objection.However, that incident was some 4years prior to the one in question here and involved significantly fewerdoors.In the circumstances of this case, I do not think this earlier incidentconstitutes a waiver of Respondent'swork preservation claim here12While the"lifetime guarantee"factor may have some surface appealin constructing an argument that the Respondent's aim wasnot solely oneof work preservation, such a factor in the final analysis does not direct itselfto what theUnion'sobject wasbut rather to the difficult position in whichSimmons found itself because of the hospital's requirementfor alifetime-guaranteed door As such,this factor isreallyan offshootof the lack-of-control argument, and while I have considered it, I do not thinkit aids themandatedinquiry to anygreat degree.13 In addition to all the above factors, I have,consistentwith the court's LOCAL 742,UNITED BROTHERHOOD OF CARPENTERS73and that such objective had as its sole aim theinstructions, Iwould dismiss this complaint in itspreservation of the union members' unit work. Inentirety.such circumstances, in light of the court's remandremand,also considered Simmons' lack of control over the decision as tothe type door to be used Such lack of control does not change my opinionherein,however.